DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JAMES S. DAY, JR.,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-297

                           [January 20, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562007CF004360A.

   James S. Day, Jr., Daytona Beach, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   James Day appeals an order summarily denying a successive rule
3.850 motion and sanctioning him for frivolous filing. We affirm the
summary denial of his postconviction motion, but reverse and remand
the sanction order for the trial court to follow the procedure in rule
3.850(n) before imposing a sanction.

   Affirmed in part and reversed in part, and remanded with instructions.

CIKLIN, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.